UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-13007 CARVER BANCORP, INC. (Exact name of registrant as specified in its charter) Delaware 13-3904174 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 75 West 125th Street, New York, New York 10027 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code:(718) 230-2900 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): o Large Accelerated Filer o Accelerated Filer x Non-accelerated Filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock, par value $0.01 2,494,771 Class Outstanding at November 16, 2007 TABLE OF CONTENTS Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Statements of Financial Condition as of September 30, 2007 (unaudited) and March 31, 2007 1 Consolidated Statements of Income for the Three and Six MonthsEnded September 30, 2007 and 2006 (unaudited) 2 Consolidated Statement of Changes in Stockholders’ Equity and Comprehensive Income for the Six Months Ended September 30, 2007 (unaudited) 3 Consolidated Statements of Cash Flows for the Six Months Ended September 30, 2007 and 2006 (unaudited) 4 Notes to Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART II.OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Issuer Purchases of Equity Securities 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Submission of Matters to a Vote of Security Holders 23 Item 5. Other Information 23 Item 6. Exhibits 23 SIGNATURES 24 EXHIBITS E-1 CARVER BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (In thousands, except per share data) September 30, March 31, 2007 2007 (Unaudited) ASSETS Cash and cash equivalents: Cash and due from banks $ 19,937 $ 14,619 Federal funds sold - 1,300 Interest earning deposits 1,284 1,431 Total cash and cash equivalents 21,221 17,350 Securities: Available-for-sale, at fair value (including pledged as collateral of $40,366 and $34,649 at September 30 and March 31, 2007, respectively) 40,572 47,980 Held-to-maturity, at amortized cost (including pledged as collateral of $17,286 and $18,581 at September 30 and March 31, 2007, respectively; fair value of $17,624 and $19,005 at September 30 and March 31, 2007, respectively) 17,868 19,137 Total securities 58,440 67,117 Loans held-for-sale 25,901 23,226 Gross loans receivable: Real estate mortgage loans 555,096 533,667 Consumer and commercial loans 56,083 52,293 Allowance for loan losses (5,338 ) (5,409 ) Total loans receivable, net 605,841 580,551 Office properties and equipment, net 15,181 14,626 Federal Home Loan Bank of New York stock, at cost 2,660 3,239 Bank owned life insurance 8,955 8,795 Accrued interest receivable 4,460 4,335 Goodwill 6,370 5,716 Core deposit intangibles, net 608 684 Other assets 15,385 14,313 Total assets $ 765,022 $ 739,952 LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Deposits $ 620,950 $ 615,122 Advances from the FHLB-NY and other borrowed money 81,609 61,093 Other liabilities 9,907 12,110 Total liabilities 712,466 688,325 Stockholders' equity: Common stock (par value $0.01 per share: 10,000,000 shares; authorized; 2,524,691 shares issued; 2,480,722 and 2,507,985shares outstanding at September 30 and March 31, 2007, respectively 25 25 Additional paid-in capital 24,062 23,996 Retained earnings 28,919 27,436 Unamortized awards of common stock under ESOP and MRP (4 ) (4 ) Treasury stock, at cost (43,969 and 16,706 shares at September 30 and March 31, 2007, respectively) (694 ) (277 ) Accumulated other comprehensive income 248 451 Total stockholders' equity 52,556 51,627 Total liabilities and stockholders' equity $ 765,022 $ 739,952 See accompanying notes to unaudited consolidated financial statements. 1 CARVER BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) (Unaudited) Three Months Ended Six Months Ended September 30, September 30, 2007 2006 2007 2006 Interest Income: Loans $ 11,184 $ 8,317 $ 22,177 $ 16,208 Mortgage-backed securities 474 842 976 1,775 Investment securities 401 168 855 349 Federal funds sold 29 53 41 169 Total interest income 12,088 9,380 24,049 18,501 Interest expense: Deposits 4,570 3,026 8,901 6,021 Advances and other borrowed money 1,055 1,143 2,030 2,233 Total interest expense 5,625 4,169 10,931 8,254 Net interest income before provision for loan losses 6,463 5,211 13,118 10,247 Provision for loan losses - Net interest income after provision for loan losses 6,463 5,211 13,118 10,247 Non-interest income: Depository fees and charges 686 601 1,315 1,210 Loan fees and service charges 512 245 890 490 Write-down of loans held for sale - (702 ) - (702 ) Gain (loss) on sale of securities 79 (645 ) 79 (645 ) Gain (loss) on sale of loans (19 ) 76 28 88 Gain on sale of fixed assets 1 3 1 3 Other 194 85 276 163 Total non-interest income (loss) 1,453 (337 ) 2,589 607 Non-interest expense: Employee compensation and benefits 3,145 2,326 6,317 4,611 Net occupancy expense 928 610 1,765 1,194 Equipment, net 513 514 1,105 991 Merger related expenses - 1,256 - 1,258 Other 2,610 1,536 4,514 2,921 Total non-interest expense 7,196 6,242 13,701 10,975 Income (loss) before income taxes 720 (1,368 ) 2,006 (121 ) Income tax (benefit) expense (44 ) (464 ) 99 (19 ) Net income (loss) $ 764 $ (904 ) $ 1,907 $ (102 ) Earnings (loss) per common share: Basic $ 0.31 $ (0.36 ) $ 0.76 $ (0.04 ) Diluted $ 0.30 $ (0.36 ) $ 0.74 $ (0.04 ) See accompanying notes to unauditedconsolidated financial statements. 2 CARVER BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2007 (In thousands) (Unaudited) COMMON STOCK ADDITIONAL PAID-IN CAPITAL RETAINED EARNINGS TREASURY STOCK ACCUMULATED OTHER COMPREHENSIVE INCOME COMMON STOCK ACQUIRED BY ESOP TOTAL STOCK-HOLDERS’ EQUITY Balance—March 31, 2007 $ 25 $ 23,996 $ 27,436 $ (277 ) $ 451 $ (4 ) $ 51,627 Comprehensive income : Net income - - 1,907 - - - 1,907 Change in accumulated other comprehensive income, net of taxes - (203 ) - (203 ) Comprehensive income, net of taxes: - - 1,907 - (203 ) - 1,704 Implementation of SFAS No. 156 - - 49 - - - 49 Dividends paid - - (473 ) - - - (473 ) Treasury stock activity - 66 - (417 ) - - (351 ) Balance—September 30, 2007 $ 25 $ 24,062 $ 28,919 $ (694 ) $ 248 $ (4 ) $ 52,556 See accompanying notes to unauditedconsolidated financial statements. 3 CARVER BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Six Months Ended September30, 2007 2006 Cash flows from operating activities: Net income (loss) $ 1,907 $ (102 ) Adjustments to reconcile net income (loss) to net cash used inoperating activities: Stock based compensation expense 75 125 Depreciation and amortization expense 840 802 Other amortization 105 29 Loss from sale of securities - 645 Writedown on loans held-for-sale - 702 Gain on sale of fixed assets (1 ) (3 ) Gain on sale of loans (28 ) (88 ) Originations of loans held-for-sale (10,187 ) (12,873 ) Proceeds from sale of loans held-for-sale 7,540 6,394 Changes in assets and liabilities: Increase in accrued interest receivable (125 ) (175 ) Increase in loan premiums and discounts and deferred charges 30 301 Increasein premiums and discounts - securities (190 ) 287 Increase in other assets (1,799 ) (211 ) Decrease in other liabilities (2,203 ) (1,377 ) Net cash used in operating activities (4,036 ) (5,544 ) Cash flows from investing activities: Proceeds from principal payments, maturities and calls of securities: Available-for-sale 5,490 17,225 Held-to-maturity 1,233 5,358 Proceeds from sale of available-for-sale securities 5,540 46,425 Purchase of available-for-sale securities 3724 - Originations of loans held-for-investment (81,588 ) (47,490 ) Loans purchased from third parties (15,261 ) (40,242 ) Principal collections on loans 71,600 69,423 Redemption of FHLB-NY stock 579 601 Additions to premises and equipment, net (1,394 ) (702 ) Payments for acquisition, net of cash acquired - (2,425 ) Net cash (used in) provided by investing activities (17,525 ) 48,173 Cash flows from financing activities: Net decrease in deposits 5,828 (25,153 ) Net borrowings (repayments) of FHLB advances 20,487 (13,662 ) Common stock repurchased (410 ) (152 ) Dividends paid (473 ) (430 ) Net cash provided by (used in) financing activities 25,432 (39,397 ) Net increase in cash and cash equivalents 3,871 3,232 Cash and cash equivalents at beginning of the period 17,350 22,904 Cash and cash equivalents at end ofthe period $ 21,221 $ 26,136 Supplemental information: Noncash Transfers- Change in unrealized loss on valuation of available-for-sale investments, net $ (203 ) $ (166 ) Cash paid for-Interest Interest $ 10,804 $ 4,034 Income Taxes $ 862 $ 1,726 See accompanying notes to unaudited consolidated financial statements. 4 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (1) A) Basis of Presentation The accompanying unaudited consolidated financial statements of the Holding Company have been prepared in accordance with United States generally accepted accounting principles (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X promulgated by the Securities and Exchange Commission (“SEC”).Accordingly, they do not include all of the information and footnotes required by GAAP for complete consolidated financial statements.Certain information and note disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted pursuant to the rules and regulations of the SEC.In the opinion of management, all adjustments (consisting of only normal recurring adjustments) necessary for a fair presentation of the financial condition, results of operations, changes in stockholders’ equity and cash flows of the Holding Company and its subsidiaries on a consolidated basis as of and for the periods shown have been included. The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts in the consolidated financial statements. Amounts subject to significant estimates and assumptions are items such as the allowance for loan losses and lending-related commitments, goodwill and intangibles, pension and the fair value of financial instruments. Actual results could differ from these estimates. The unaudited consolidated financial statements presented herein should be read in conjunction with the consolidated financial statements and notes thereto included in the Holding Company’s Annual Report on Form 10-K for the fiscal year ended March 31, 2007, as amended (“2007 Form 10-K”) previously filed with the SEC.The consolidated results of operations and other data for the three- and six-month periods ended September 30, 2007 are not necessarily indicative of results that may be expected for the entire fiscal year ending March 31, 2008 (“fiscal 2008”). “Holding Company” means Carver Bancorp, Inc., the holding company for the wholly-owned subsidiaries, Carver Federal Savings Bank (the “Bank” or “Carver Federal”), Alhambra Holding Corp., an inactive Delaware corporation, and Carver Federal’s wholly-owned subsidiaries, CFSB Realty Corp., Carver Municipal Bank (“CMB”), Carver Community Development Corp. (“CCDC”), CFSB Credit Corp., and Carver Federal’s majority owned subsidiary, Carver Asset Corporation (collectively, the “Company”).“Carver,” the “Company,” “we,” “us” or “our” refers to the Holding Company along with its consolidated subsidiaries. In addition, the Holding Company has a subsidiary, Carver Statutory Trust I, which was formed for the purpose of issuing trust preferred securities.In accordance with Financial Accounting Standards Board (“FASB”) revised Interpretation No. 46, Consolidation of Variable Interest Entities, and Interpretation of Accounting Research Bulletin No. 51, Carver Statutory Trust I is not consolidated for financial reporting purposes. B) Immaterial Restatement The Company is restating its previous disclosure relating to Off-Balance Sheet Arrangements and Contractual Obligations included in the Management's Discussion and Analysis of Financial Condition and Results of Operations in the June 30, 2007. As of June 30, 2007, the outstanding loan commitments amounted to $169.8 million compared to $23.7 million previously disclosed. Management believes these misstatements to be immaterial as it does not impact the Company's reported income, total assets and cash flows. C) Reclassifications Certain amounts in the consolidated financial statements presented for prior year period have been reclassified to conform to the current year presentation. (2) Earnings (Loss) Per Share Basic earnings (loss) per common share is computed by dividing net income (loss) by the weighted-average number of common shares outstanding over the period of determination.Diluted earnings (loss) per common share includes any additional common shares as if all potentially dilutive common shares were issued (for instance, stock options with an exercise price that is less than the average market price of the common shares for the periods stated).For the purpose of these calculations, unreleased ESOP shares are not considered to be outstanding.For the three-month periods ended September 30, 2007 and 2006, respectively, 69,462 and 60,914 shares of common stock were potentially issuable from the exercise of stock options with an exercise price that is less than the average market price of the common shares and unvested restricted stock grants for the same period.For the six-month periods ended September 30, 2007 and 2006, 72,104 and 61,503 shares of common stock were potentially issuable from the exercise of stock options with an exercise price that is less than the average market price of the common shares for the six-months ended September 30, 2007 and 2006, respectively.The effects of these potentially dilutive common shares were considered in determining the diluted earnings per common share. (3) Accounting for Stock Based Compensation The Company follows Statement of Financial Accounting StandardsNo. 123R, Share-Based Payment ("SFAS No. 123R"), which requires that all stock-based compensation be recognized as an expense in the financial statements and that such cost be measured at the fair value of the award.This statement was adopted using the modified prospective method of application, which requires the Company to recognize compensation expense on a prospective basis.Therefore, prior period financial statements have not been restated.Under this method, in addition to reflecting compensation expense for new share-based awards, expense is also recognized to reflect the remaining service period of awards that had been included in pro forma disclosures in prior periods.SFAS No. 123R also requires that excess tax benefits related to stock option exercises be reflected as financing cash inflows instead of operating cash inflows.Stock-based compensation expense and the related tax benefit recognized for the three months ended September 30, 2007 totaled $24,000 and $9,000, respectively.For the six months ended September 30, 2007, stock-based compensation expense and the related tax benefitwere $75,000 and $29,000, respectively. 5 (4) Benefit Plans Employee Pension Plan The Bank has a non-contributory defined benefit pension plan covering all eligible employees.The benefits are based on each employee’s term of service.The Bank’s policy was to fund the plan with contributions equal to the maximum amount deductible for federal income tax purposes.The pension plan was curtailed and future benefit accruals ceased as of December 31, 2000. Directors’ Retirement Plan Concurrent with the conversion to a stock form of ownership, the Bank adopted a retirement plan for non-employee directors.The benefits are payable based on the term of service as a director.The directors’ retirement plan was curtailed during the fiscal year ended March 31, 2001. The following table sets forth the components of net periodic pension expense for the pension plan and directors’ retirement plan as follows (in thousands): For Three Months Ended September 30, Employee Pension Plan Directors' Retirement Plan 2007 2006 2007 2006 Interest cost $ 40 $ 40 $ 1 $ 1 Expected return on assets (55 ) (55 ) - Unrecognized loss (gain) - 4 - (1 ) Net periodic benefit credit $ (15 ) $ (11 ) $ 1 $ For Six Months Ended September 30, Employee Pension Plan Directors' Retirement Plan 2007 2006 2007 2006 Interest cost $ 80 $ 80 $ 2 $ 2 Expected return on assets (110 ) (110 ) - - Unrecognized loss (gain) - 8 - (2 ) Net periodic benefit credit $ (30 ) $ (22 ) $ 2 $ - (5) Common Stock Dividend On November19, 2007, the Board of Directors of the Holding Company declared, for the quarter ended September 30, 2007, a cash dividend often cents ($0.10) per common share outstanding.The dividend is payable on December 17, 2007 to stockholders of record at the close of business on December 3, 2007. (6) Recent Accounting Pronouncements Fair Value Measurements In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements” (“SFAS No. 157”).The Statement establishes a single definition of fair value, sets up a framework for measuring it, and requires additional disclosures about the use of fair value to measure assets and liabilities.SFAS No. 157 also emphasizes that fair value is a market-based measurement by establishing a three level “fair value hierarchy” that ranks the quality and reliability of inputs used in valuation models, i.e., the lower the level, the more reliable the input.The hierarchy provides the basis for the Statement’s new disclosure requirements which are dependent upon the frequency of an item’s measurement (recurring versus nonrecurring).SFAS No. 157 is effective for fair-value measures already required or permitted by other standards for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years.Its provisions will generally be applied prospectively.The adoption of SFAS No. 157 is not expected to have a material impact on our consolidated financial statements. 6 The Fair Value Option for Financial Assets and Liabilities In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities— including an amendment of FASB Statement No. 115 (“SFAS No. 159”).SFAS No. 159 permits entities to choose to measure financial instruments and certain other items at fair value even though such financial instruments and other items are not currently required to be measured at fair value.This Statement is effective as of the beginning of an entity’s first fiscal year beginning after November 15, 2007.The Bank is currently assessing the impact of this pronouncement. Accounting for Purchases of Life Insurance In September 2006, the Emerging Issues Task Force (“EITF”) of the FASB reached final consensus on accounting for life insurance in Issue No.06-5, Accounting for Purchases of Life Insurance – Determining the Amount That Could Be Realized in Accordance with FASB Technical Bulletin (“FTB”) No.85-4, Accounting for Purchases of Life Insurance (“EITF Issue No.06-5”).EITF Issue No.06-5 concluded that a policyholder should consider other amounts included in the contractual terms of an insurance policy, in addition to cash surrender value, when determining the asset value that could be realized under the terms of the insurance contract in accordance with FTB 85-4.As of April 1, 2007, Carver Federal adopted this consensus which was effective for fiscal years beginning after December15, 2006.EITF Issue No.06-5 had no impact on the Company’s financial position or its results of operations. Accounting for Uncertainty in Income Taxes In June 2006, the FASB issued Interpretation No. 48, Accounting for Uncertainty in Income Taxes – an Interpretation of FASB Statement No. 109 (“FIN 48”).FIN 48 clarifies Statement 109 by establishing a criterion that an individual tax position would have to meet in order for some or all of the associated benefit to be recognized in an entity’s financial statements.The Interpretation applies to all tax positions within the scope of Statement 109.In applying FIN 48, an entity is required to evaluate each individual tax position using a two step-process.First, the entity should determine whether the tax position is recognizable in its financial statements by assessing whether it is “more-likely-than-not” that the position would be sustained by the taxing authority on examination.The term “more-likely-than-not” means “a likelihood of more than 50 percent.”Second, the entity should measure the amount of benefit to recognize in its financial statements by determining the largest amount of tax benefit that is greater than 50 percent likely of being realized upon ultimate settlement with the taxing authority.Each tax position must be re-evaluated at the end of each reporting period to determine whether recognition or derecognition is warranted.The liability resulting from the difference between the tax return position and the amount recognized and measured under FIN 48 should be classified as current or non-current depending on the anticipated timing of settlement.An entity should also accrue interest and penalties on unrecognized tax benefits in a manner consistent with the tax law.The Company’s Federal, New York State and City tax filings for years 2003 through the present are subject to examination. FIN 48 requires significant new annual disclosures in the notes to an entity’s financial statements that include a tabular roll-forward of the beginning to ending balances of an entity’s unrecognized tax benefits.The Interpretation is effective for fiscal years beginning after December 15, 2006 and the cumulative effect of applying FIN 48 should be reported as an adjustment to retained earnings at the beginning of the period in which it is adopted.This pronouncement, which was adopted as of April 1, 2007, had no impact on the Company’s financial position or its results of operations for the quarter and six months ended September 30, 2007. Accounting for Servicing of Financial Assets In March 2006, the FASB issued SFAS No. 156, Accounting for Servicing of Financial Assets – an Amendment of FASB Statement No. 140 (“SFAS No. 156”), which amends SFAS No. 140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities” with respect to the accounting for separately recognized servicing assets and servicing liabilities.SFAS No. 156 requires all separately recognized servicing assets and servicing liabilities to be initially measured at fair value, if practicable, and permits an entity to choose either the amortization or fair value measurement method for subsequent measurements.The Company determines the fair value of its mortgage servicing rights on the basis of a third party market valuation of the Company’s servicing portfolio stratified by predominant risk characteristics – loan type and coupon.The valuation of the Company’s mortgage servicing rights utilizes market derived assumptions for discount rates, servicing costs, escrow earnings rate, and prepayments.The Company, upon adoption of SFAS No. 156 as of April 1, 2007, recorded a cumulative effect adjustment to retained earnings (net of tax) as of the beginning of fiscal 2008 for the difference between the mortgage servicing rights fair value and its carrying amount as reflected in the consolidated statement of changes in stockholders’ equity.At September 30, 2007, the fair value of mortgage servicing rights totaled $0.8 million. 7 Application of Accounting Principles to Loan Commitments In November 2007, the Securities and Exchange Commission (SEC) issued Staff Accounting Bulletin No.109 (SAB 109). SAB 109 supersedes Staff Accounting Bulletin No.105 (SAB 105), "Application of Accounting Principles to Loan Commitments." It clarifies that the expected net future cash flows related to the associated servicing of a loan should be included in the measurement of all written loan commitments that are accounted for at fair value through earnings. However, it retains the guidance in SAB 105 that internally-developed intangible assets should not be recorded as part of the fair value of a derivative loan commitment. The guidance is effective on a prospective basis to derivative loan commitments issued or modified in fiscal quarters beginning after December15, 2007. In conjunction with the adoption of SFAS157 and SFAS159, this guidance generally would result in higher fair values being recorded upon initial recognition of derivative loan commitments. The bank is currently assessing the impact of this pronouncement. 8 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements Statements contained in this Quarterly Report on Form 10-Q, which are not historical facts, are “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). In addition, senior management may make forward-looking statements orally to analysts, investors, the media and others. These forward-looking statements may be identified by the use of such words as “believe,” “expect,” “anticipate,” “intend,” “should,” “will,” “would,” “could,” “may,” “planned,” “estimated,” “potential,” “outlook,” “predict,” “project” and similar terms and phrases, including references to assumptions. Forward-looking statements are based on various assumptions and analyses made by the Company in light of management's experience and its perception of historical trends, current conditions and expected future developments, as well as other factors believed to be appropriate under the circumstances. These statements are not guarantees of future performance and are subject to risks, uncertainties and other factors, many of which are beyond the Company’s control that could cause actual results to differ materially from future results expressed or implied by such forward-looking statements. Factors which could result in material variations include, without limitation, the Company's success in implementing its initiatives, including but are not limited to the following: · the Company's success in implementing its new business initiatives, including expanding its product line, adding new branches and ATM centers and successfully re-building its brand image; · increases in competitive pressure among financial institutions or non-financial institutions; · legislative or regulatory changes which may adversely affect the Company’s business; · technological changes which may be more difficult or expensive than anticipated; · changes in interest rates which may reduce net interest margins and net interest income; · changes in deposit flows, loan demand or real estate values which may adversely affect the business; · changes in accounting principles, policies or guidelines which may cause conditions to be perceived differently; · litigation or other matters before regulatory agencies, whether currently existing or commencing in the future, which may delay the occurrence or non-occurrence of events longer than anticipated; · the ability to originate and purchase loans with attractive terms and acceptable credit quality; · success in integrating Community Capital Bank into existing operations; · the ability to realize cost efficiencies; and · general economic conditions, either nationally or locally in some or all areas in which business is conducted, or conditions in the securities markets or the banking industry which could affect liquidity in the capital markets, the volume of loan origination, deposit flows, real estate values, the levels of non-interest income and the amount of loan losses. The forward-looking statements contained herein are made as of the date of this Form 10-Q, and the Company assumes no obligation to, and expressly disclaims any obligation to, update these forward-looking statements to reflect actual results, changes in assumptions or changes in other factors affecting such forward-looking statements or to update the reasons why actual results could differ from those projected in the forward-looking statements. You should consider these risks and uncertainties in evaluating forward-looking statements and you should not place undue reliance on these statements. Overview The following should be read in conjunction with the audited Consolidated Financial Statements, the notes thereto and other financial information included in the Company’s 2007 Form 10-K. Carver Bancorp, Inc., a Delaware corporation, is the holding company for Carver Federal, a federally chartered savings bank, and, on a parent-only basis, had minimal results of operations.The Holding Company is headquartered in New York, New York.The Holding Company conducts business as a unitary savings and loan holding company, and the principal business of the Holding Company consists of the operation of its wholly-owned subsidiary,Carver Federal.As of September 30, 2007, Carver Federal operated ten full-service banking locations and ten stand-alone ATM locations, including six 24/7 ATM centers in the New York City boroughs of Manhattan, Brooklyn and Queens. 9 Carver Federal operates as a traditional community bank, and offers consumer and commercial banking services.Carver Federal provides deposit products including demand, savings and time deposits for consumers, businesses, and governmental and non-profit institutions in its local market area within New York City.In addition to deposit products, Carver Federaloffers other consumer and commercial banking products and services, including debit cards, online banking, online bill pay, and telephone banking.Through its affiliation with Merrill Lynch & Co., Carver Federaloffers a comprehensive range of wealth management products. Carver Federal offers loan products covering a variety of asset classes, including commercial and residential mortgages, construction loans and business loans.Carver Federal finances its mortgage and loan products through its deposit operations or borrowings.Funds not used to originate mortgages and loans are invested primarily in U.S. government agency securities and mortgage-backed securities. Carver Federal’s net income, like others in the thrift industry, is dependent primarily on net interest income, which is the difference between interest income earned on its interest-earning assets such as loans, investment and mortgage-backed securities portfolios and the interest paid on its interest-bearing liabilities, such as deposits and borrowings.Carver Federal’s earnings are also affected by general economic and competitive conditions, particularly changes in market interest rates and government and regulatory policies.Additionally, net income is affected by incremental provisions for loan losses, if any, non-interest income and operating expenses. During the three months ended September 30, 2007, the local real estate markets remained strong and continued to support new and existing lending opportunities.The average Federal Funds rate of 5.19% for the three months ended September 30, 2007 was 5 basis points lower than the average rate for the corresponding prior year period.As a result of the rate environment that prevailed throughout fiscal 2007 and continues in fiscal 2008, the Company pursued an asset/liability management strategy of using the proceeds from the repayment and maturities of the Company’s lower earning investment portfolio and the growth in deposits to fund higher yielding loans, primarily construction loans, which grew by 9.1%. Carver Federal’s total loan portfolio increased during the three months ended September 30, 2007.The increase in total loans receivable, net, is primarily the result of an increase in construction loans.Total deposits also increased during the three months ended September 30, 2007.The growth was primarily the result of an increase in certificates of deposit.Available-for-sale and held-to-maturity securities decreased during the three months ended September 30, 2007 due to principal payments and maturities.Advances and borrowings increased during the three months ended September 30, 2007 and the increase was primarily the result of an increase in repurchase obligations. Net income for the three months ended September 30, 2007 increased compared to the three months ended September 30, 2006, which included one-time charges related to the Community Capital Bank (“CCB”) acquisition and balance sheet repositioning that resulted in losses on the sale of loans and securities.The increase in quarterly results was due to an increase in net interest income and non-interest income, partially offset by an increase in non-interest expense.Net interest income increased due to Carver Federal’s larger loan portfolio resulting from the CCB acquisition, described further below, and the Bank’s balance sheet repositioning strategy that involved reducing lower yielding securities and replacing them with higher yielding loans, while replacing higher cost borrowings with lower cost deposits.The increase in non-interest expense is primarily due to increases in employee compensation and benefits expenses, consulting expense, recruiting and other costs related to the Bank’s efforts to attract talented staff.Occupancy and equipment costs also contributed to the increase in non-interest expense compared to prior year period as a result of the larger infrastructure following the CCB acquisition. For the three months ended September 30, 2007, the net interest margin and net interest rate spread increased to 3.66% and 3.38%, respectively, compared to 3.46% and 3.20%, respectively, for the three months ended September 30, 2006.These increases were primarily due to the yield on interest-earning assets rising more rapidly than the cost of interest-bearing liabilities as a result of the higher yielding assets acquired from CCB, loan originations and the previously discussed asset/liability management strategy, which included the balance sheet repositioning initiated in second quarter fiscal 2007. Acquisition of Community Capital Bank On September 29, 2006, the Bank completed its acquisition of CCB, a Brooklyn-based New York State chartered commercial bank, with approximately $165.4 million in assets and two branches, in a cash transaction totaling approximately $11.1million.Under the terms of the merger agreement, CCB’s shareholders were paid $40.00 per outstanding share (including options which immediately vested with the consummation of the merger) and the Bank incurred an additional $0.8 million in transaction related costs.The combined entities operate under Carver Federal’s thrift charter and Carver Federal continues to be supervised by the Office of Thrift Supervision (“OTS”). 10 The transaction, which was accounted for under the purchase accounting method, included the recognition of approximately $0.8 million of core deposit intangibles and $5.1million representing the excess of the purchase price over the fair value of identifiable net assets (“goodwill”).At September 30, 2007, goodwill relating to the transaction and subsequent additional purchase accounting adjustments, primarily income taxes, sales tax assessment and professional fees, totaled approximately $6.4 million. New Markets Tax Credit Award In June 2006, Carver Federal was selected by the U.S. Department of Treasury to receive an award of $59 million in New Markets Tax Credits (“NMTC”). The NMTC award is used to stimulate economic development in low- to moderate-income communities.The NMTC award enables the Bank to invest with community and development partners in economic development projects with attractive terms including, in some cases, below market interest rates, which may have the effect of attracting capital to underserved communities and facilitating the revitalization of the community, pursuant to the goals of the NMTC program.The NMTC award provides a credit to Carver Federal against Federal income taxes when the Bank makes qualified investments.The credits are allocated over seven years from the time of the qualified investment.During the seven year period, assuming the Bank meets compliance requirements, the Bank will receive 39% of the invested award amount (5% over each of the first three years, and 6% over each of the next four years).Recognition of the Bank’s NMTC award began in December 2006 when the Bank invested $29.5 million, one-half of its $59 million award.For the three- and six-months ended September 30, 2007, the Company recognized a tax benefit of $0.4 million and $0.7million, respectively, related to the NMTC award. Critical Accounting Policies Note 1 to the Company’s audited Consolidated Financial Statements for fiscal 2007 included in its 2007 Form 10-K, as supplemented by this Form 10-Q, contains a summary of significant accounting policies and is incorporated by reference.The Company believes its policies, with respect to the methodology for determining the allowance for loan losses and asset impairment judgments, including other than temporary declines in the value of the Company’s investment securities, involve a high degree of complexity and require management to make subjective judgments which often require assumptions or estimates about highly uncertain matters.Changes in these judgments, assumptions or estimates could cause reported results to differ materially.The following description of these policies should be read in conjunction with the corresponding section of the Company’s 2007 Form 10-K: Securities Impairment Carver Federal’s available-for-sale securities portfolio is carried at estimated fair value, with any unrealized gains and losses, net of taxes, reported as accumulated other comprehensive income/loss in stockholders’ equity.Securities that the Bank has the positive intent and ability to hold to maturity are classified as held-to-maturity and are carried at amortized cost.The fair values of securities in portfolio are based on published or securities dealers’ market values and are affected by changes in interest rates.The Bank periodically reviews and evaluates the securities portfolio to determine if the decline in the fair value of any security below its cost basis is other-than-temporary.The Bank generally views changes in fair value caused by changes in interest rates as temporary, which is consistent with its experience.However, if such a decline is deemed to be other-than-temporary, the security is written down to a new cost basis and the resulting loss is charged to earnings.At September 30, 2007, the Bank carried no permanently impaired securities. Allowance for Loan Losses The allowance for loan losses is maintained at a level considered adequate to provide for probable loan losses inherent in the portfolio as of September 30, 2007.Management is responsible for determining the adequacy of the allowance for loan losses and the periodic provisioning for estimated losses included in the consolidated financial statements.The evaluation process is undertaken on a quarterly basis, but may increase in frequency should conditions arise that would require management’s prompt attention, such as business combinations and opportunities to dispose of non-performing and marginally performing loans by bulk sale or any development which may indicate an adverse trend. Carver Federal maintains a loan review system, which calls for a periodic review of its loan portfolio and the early identification of potential problem loans.Such system takes into consideration, among other things, delinquency status, size of loans, type of collateral and financial condition of the borrowers.Loan loss allowances are established for problem loans based on a review of such information and/or appraisals of the underlying collateral.On the remainder of its loan portfolio, loan loss allowances are based upon a combination of factors including, but not limited to, actual loan loss experience, composition of loan portfolio, current economic conditions and management’s judgment.Although management believes that adequate loan loss allowances have been established, actual losses are dependent upon future events and, as such, further additions to the level of the loan loss allowance may be necessary in the future. 11 The methodology employed for assessing the appropriateness of the allowance consists of the following criteria: · Establishment of loan loss allowance amounts for all specifically identified criticized loans that have been designated as requiring attention by management’s internal loan review process, bank regulatory examinations or Carver Federal’s external auditors. · An average loss factor, giving effect to historical loss experience over several years and linked to cyclical trends, is applied to all loans not subject to specific review. · Evaluation of any changes in risk profile brought about by business combinations, customer knowledge, the results of ongoing credit quality monitoring processes and the cyclical nature of economic and business conditions.An important consideration in performing this evaluation is the concentration of real estate related loans located in the New York City metropolitan area. The initial allocation or specific-allowance methodology commences with loan officers and underwriters grading the quality of their loans on a nine-category risk classification scale.Loans identified from this process as being higher risk are referred to Carver Federal’s Internal Asset Review Committee for further analysis and identification of those factors that may ultimately affect the full recovery or collectibility of principal and/or interest.These loans are subject to continuous review and monitoring while they remain in the criticized category.Additionally, the Internal Asset Review Committee is responsible for performing periodic reviews of the loan portfolio that are independent of the identification process employed by loan officers and underwriters.Gradings that fall into criticized categories are further evaluated and reserve amounts are established for each loan. The second allocation or loss factor approach to common or homogeneous loans is made by applying the average loss factor based on several years of loss experience to the outstanding balances in each loan category.It gives recognition to the loss experience of acquired businesses, business cycle changes and the real estate components of loans.Since many loans depend upon the sufficiency of collateral, any adverse trend in real estate markets could seriously affect underlying values available to protect against loss. Other evidence used to support the amount of the allowance and its components includes: · Amount and trend of criticized loans · Actual losses · Peer comparisons with other financial institutions · Economic data associated with the real estate market in the Company’s lending market areas A loan is considered to be impaired, as defined by SFAS No. 114, “Accounting by Creditors for Impairment of a Loan” (“SFAS 114”), when it is probable that Carver Federal will be unable to collect all principal and interest amounts due according to the contractual terms of the loan agreement.Carver Federal tests loans covered under SFAS 114 for impairment if they are on non-accrual status or have been restructured.Consumer credit non-accrual loans are not tested for impairment because they are included in large groups of smaller-balance homogeneous loans that, by definition, are excluded from the scope of SFAS 114.Impaired loans are required to be measured based upon the present value of expected future cash flows, discounted at the loan’s initial effective interest rate, or at the loan’s market price or fair value of the collateral if the loan is collateral dependent.If the loan valuation is less than the recorded value of the loan, an allowance must be established for the difference.The allowance is established by either an allocation of the existing allowance for credit losses or by a provision for credit losses, depending on various circumstances.Allowances are not needed when credit losses have been recorded so that the recorded investment in an impaired loan is less than the loan valuation. Stock Repurchase Program In August 2002, the Company’s Board of Directors authorized a stock repurchase program to acquire up to 231,635 shares of the Company’s outstanding common stock, or approximately 10 percent of the then outstanding shares.As of September 30, 2007, the Company has purchased a total of 146,174 shares at an average price of $16.54.Purchases under the stock repurchase program may be made from time to time on the open market and in privately negotiated transactions.The timing and actual number of shares repurchased under the plan depends on a variety of factors including price, corporate and regulatory requirements, and other market conditions. Liquidity and Capital Resources Liquidity is a measure of the Bank’s ability to generate adequate cash to meet its financial obligations.The principal cash requirements of a financial institution are to cover potential deposit outflows, fund increases in its loan and investment portfolios and cover ongoing operating expenses.The Bank’s primary sources of funds are deposits, borrowed funds and principal and interest payments on loans, mortgage-backed securities and investment securities.While maturities and scheduled amortization of loans, mortgage-backed securities and investment securities are predictable sources of funds, deposit flows and loan and mortgage-backed securities prepayments are strongly influenced by changes in general interest rates, economic conditions and competition. 12 Carver Federal monitors its liquidity utilizing guidelines that are contained in a policy developed by its management and approved by its Board of Directors.Carver Federal’s several liquidity measurements are evaluated on a frequent basis.Management believes Carver Federal’s short-term assets have sufficient liquidity to cover loan demand, potential fluctuations in deposit accounts and to meet other anticipated cash requirements.Additionally, the Bank has other sources of liquidity including the ability to borrow from the Federal Home Loan Bank of New York (“FHLB-NY”) utilizing unpledged mortgage-backed securities and certain mortgage loans, the sale of available-for-sale securities and the sale of loans.At September 30, 2007, based on available collateral held at the FHLB-NY, Carver Federal had the ability to borrow from the FHLB-NY an additional $32.8 million on a secured basis, utilizing mortgage-related loans and securities as collateral. The unaudited Consolidated Statements of Cash Flows present the change in cash from operating, investing and financing activities.During the six months ended September 30, 2007, total cash and cash equivalents increased by $3.8 million reflecting cash provided by financing activities offset by cash used in operating and investing activities.Net cash used in operating activities during this period was $4.0 million, primarily representing cash used in originations of loans held-for-sale and the satisfaction of other liabilities.Net cash used in investing activities was $17.5 million, primarily representing cash disbursed to fund mortgage loan originations and purchase loans.Net cash provided by financing activities was $25.4 million, primarily resulting from increased borrowings and deposits, offset partially by the payment of common dividends and repurchases of 28,471 shares of the Company’s common stock for an aggregate purchase price of $0.4 million.See “Comparison of Financial Condition at September 30, 2007 and March 31, 2007” for a discussion of the changes in securities, loans, deposits and FHLB-NY borrowings. The levels of Carver Federal’s short-term liquid assets are dependent on Carver Federal’s operating, investing and financing activities during any given period.The most significant liquidity challenge Carver Federal faces is variability in its cash flows as a result of mortgage refinance activity.When mortgage interest rates decline, customers’ refinance activities tend to accelerate, causing the cash flow from both the mortgage loan portfolio and the mortgage-backed securities portfolio to accelerate.In contrast, when mortgage interest rates increase, refinance activities tend to slow, causing a reduction of liquidity.However, in a rising rate environment, customers generally tend to prefer fixed rate mortgage loan products over variable rate products.Because the Bank generally sells its 15-year and 30-year fixed rate loan production into the secondary mortgage market, the origination of such products for sale does not significantly reduce Carver Federal’s liquidity. The OTS requires that the Bank meet minimum capital requirements.Capital adequacy is one of the most important factors used to determine the safety and soundness of individual banks and the banking system.At September 30, 2007, the Bank exceeded all regulatory minimum capital requirements and qualified, under OTS regulations, as a well-capitalized institution. The table below presents certain information relating to the Bank's regulatory capital compliance at September 30, 2007 (dollars in thousands): Amount % of Adj. Assets Tangible Equity: Capital level $ 60,360 7.89 % Less required capital level 11,475 1.50 % Excess capital $ 48,885 6.39 % Core Capital: Capital level $ 60,015 7.90 % Less required capital level 30,349 4.00 % Excess capital $ 29,666 3.90 % Risk-Based Capital: Capital level $ 65,353 10.00 % Less required capital level 52,282 8.00 % Excess capital $ 13,071 2.00 % 13 Comparison of Financial Condition at September 30, 2007 and March 31, 2007 Assets Total assets increased $25.0 million, or 3.4%, to $765.0 million at September 30, 2007 compared to $740.0 million at March 31, 2007.The increase in total assets was primarily the result of an increase in loans receivable and loans held-for-sale of $27.9 million and an increase in cash and cash equivalents of $3.8 million partially offset by a decrease in investment securities of $8.7 million. Cash and cash equivalents for the six months ended September 30, 2007 increased $3.8 million, or 22.3%, to $21.2 million, compared to $17.4 million at March 31, 2007.The increase was primarily a result of a $5.3 million increase in cash and due from banks which was partially offset by a $1.3 million decrease in Federal funds sold. Total securitiesdecreased $8.7 million, or 12.9%, to $58.4 million at September 30, 2007 compared to $67.1 million at March 31, 2007 due to collection of normal principal repayments and maturities.There were$3.7 million purchases of securities during the six months ended September 30, 2007.Total securities also declined due to an increase in the net unrealized loss on securities of $0.2 million resulting from the mark-to-market of the available-for-sale securities portfolio. Total loans receivable, including loans held-for-sale, increased $27.9 million, or 4.6%, to $637.1 million at September 30, 2007 compared to $609.2 million at March 31, 2007.The increase resulted primarily from an increase in construction loans of $27.4 million.Over 90% of the Bank’s construction loans are participations in loans originated by Community Preservation Corporation (“CPC”), a ninety plus member bank organization whose mission is to enhance the quality and quantity of affordable housing in the New York-New Jersey-Connecticut tri-state area.The Bank’s construction lending activity is concentrated in the New York City market. At this time, the New York City real estate market continues to exhibit indications of insulation from the real estate downturn impacting other parts of the U.S.
